Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear how “an input end node” is interrelated and associated with “a left-bottom corner region”, “a left-upper corner region”, “a right-upper corner region” ,“a right-bottom corner region”, “a first conduction loop”, ”a second conduction loop”, “a third conduction loop” and “a fourth conduction loop”? Therefore, it is unclear which part of the defect detection structure in which a test input signal is applied to. 
 	The dependent claims not specifically addressed share the same indefiniteness as they depend from rejected base claims.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 19- 20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1,7 and 9 of prior U.S. Patent No. 11,062,966. This is a statutory double patenting rejection.
     Pending application sn# 17/356,152

19.A defect detection structure in a peripheral region of a semiconductor die surrounding a central region of the semiconductor die, the defect detection structure comprising: a first conduction loop in a left-bottom corner region of the peripheral region; a second conduction loop in a right-bottom corner region of the peripheral region; a third conduction loop in the left-bottom corner region and a left-upper corner region of the peripheral region; and a fourth conduction loop in the right-bottom corner region and a right-upper corner region of the peripheral region, wherein the first conduction loop and the second conduction loop are formed using a first conduction layer and a second conduction layer, and the third conduction loop and the fourth conduction loop are formed using the first conduction layer and a third conduction layer.






20. A defect detection structure in a peripheral region of a semiconductor die surrounding a central region of the semiconductor die, the defect detection structure comprising: a first conduction loop in a left-bottom corner region of the peripheral region; a second conduction loop in a right-bottom corner region of the peripheral region; a third conduction loop in the left-bottom corner region and a left-upper corner region of the peripheral region; and a fourth conduction loop in the right-bottom corner region and a right-upper corner region of the peripheral region, wherein the first conduction loop and the second conduction loop are formed using a first conduction layer, and the third conduction loop and the fourth conduction loop are formed using the first conduction layer and a second conduction layer.
                      Pat# 11,062,966

1. (Currently Amended) A semiconductor device comprising: a semiconductor die including a central region and a peripheral region surrounding the central region, wherein the peripheral region comprises a left-bottom corner region, a left-upper corner region, a right-upper corner region and a right-bottom corner region; a defect detection structure in the peripheral region, the defect detection structure comprising a first conduction loop in the left-bottom corner region, a second conduction loop in the right-bottom corner region, a third conduction loop in the left-bottom corner region and the left-upper corner region and a fourth conduction loop in the right-bottom corner region and the right-upper corner region; and an input-output circuit directly electrically connected to each of respective end nodes of the first conduction loop, the second conduction loop, the third conduction loop and the fourth conduction loop.

7.The semiconductor device of claim 1, wherein the first conduction loop and the second conduction loop are formed using a first conduction layer and a second conduction layer, and the third conduction loop and the fourth conduction loop are i- formed using the first conduction layer and a third conduction layer.
9. (Currently Amended) The semiconductor device of claim 1, wherein the first conduction loop and the second conduction loop are in-formed using a first conduction layer, and the third conduction loop and the fourth conduction loop are in-formed using the first conduction layer and a second conduction layer.




Searches were performed for claims 1-18 and no prior art was found to meet the limitations of the instant claims 1-18. However, these claims are not allowed due to their deficiencies as mentioned in the current office action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Kim et al (pat# 11,342,234) disclose Semiconductor Device And Nonvolatile Memory Device Including Crack Detection Structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 
/VINH P NGUYEN/Primary Examiner, Art Unit 2867